Citation Nr: 1225516	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  08-40 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1961 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a bilateral hearing loss disability and tinnitus.  While the Board regrets the delay, these claims must be remanded for further development before they are ready for appellate review. 

The Veteran's representative has pointed out in a June 2012 brief that the RO had characterized the Veteran's hearing at separation as normal in its examination request.  In an August 2007 VA examination report, the VA examiner relied on this characterization, in part, as a basis for finding that the Veteran's hearing loss and tinnitus were less likely as not related to hazardous noise exposure during active military service.  However, as noted by the Veteran's representative, the results of audiometric testing were not recorded at separation, and a whispered voice test would not have detected high frequency hearing loss.  Thus, the RO's characterization of the Veteran's hearing as normal at separation was not supported by objective medical evidence, and the VA examiner's opinion was based in part on this characterization rather than his own assessment of the medical evidence.  As such, the Board agrees with the Veteran's representative that the VA examiner's opinion is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On remand, a new VA audiological examination should be performed.  In this regard, a new examination (as opposed to just a VA opinion) will afford the Veteran an opportunity to clarify the nature and history of his post-service noise exposure (he has disputed the VA examiner's discussion of his civilian noise exposure), and perhaps provide any other pertinent information which the examiner might need in order to render an informed opinion on these claims. 

The Veteran should also be sent another letter requesting him to identify any relevant treatment records, and to fill out the necessary authorized release forms for private treatment records he wishes VA to obtain on his behalf.  The RO should also obtain any relevant outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any relevant treatment records pertaining to hearing loss and/or tinnitus.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  If VA is unable to obtain any of these records, all efforts to obtain them and any negative responses received must be documented and associated with the file, and the Veteran must be notified of VA's inability to obtain the records and the efforts it made in this regard. 

2. The Veteran should be scheduled for a VA audiological examination to assess the likely etiology of his hearing loss and tinnitus.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's hearing loss and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In this regard, the examiner must consider the February 2007 private opinion by Dr. R.A., which found in favor of a relationship to service, and the August 2007 VA examination report.  The examiner must also take into account the fact that the results of audiometric testing were not recorded at separation and thus there is no objective evidence of normal hearing at separation.  Finally, the examiner should note that hazardous noise exposure during active service has been established based on the Veteran's service in the infantry, and that his pattern of hearing impairment was found to be consistent with noise-induced hearing loss in the August 2007 VA examination report. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  






				

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


